Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1 and 10 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 05/26/2022.

Response to Arguments

Regarding Drawings 1 and 3-6 previously objected for informalities, Figs. 1 and 3-6 have been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding Claims 1, 9-10, and 18 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicant respectfully submits that the proposed combination of Guerreiro and Takeda is silent with respect to the foregoing features of amended claim 1, and has not been shown to teach or suggest at least these features of the claim.” on page 11, filed on 05/26/2022, with respect to U.S. Publication No. 2019/0215049 issued to Guerreiro et al. (hereinafter “Guerreiro”), in view of U.S. Publication No. 2019/0306888 issued to Takeda et al (hereinafter “Takeda”), have been fully considered but are moot, over the limitations of “wherein the cell historical information includes historical information of a cell covered by a base station”. Said limitations are newly added to the amended Claims 1 and 10 have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference Rybakowski et al. US Pub 2017/0353870 (hereinafter “Rybakowski”), in combination with previously applied references Guerreiro and Takeda, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guerreiro et al. US Pub 2019/0215049 (hereinafter “Guerreiro”), in view of Rybakowski et al. US Pub 2017/0353870 (hereinafter “Rybakowski”), and further in view of Takeda et al. US Pub 2019/0306888 (hereinafter “Takeda”). 
Regarding claim 1 (Currently Amended)
Guerreiro discloses a random access method (“In today's systems, before a wireless device, which may also be called a user equipment (UE), begins communicating with the network, it must detect and decode synchronization signals sent out by access nodes (ANs) within the network. After decoding the network information sent through a received synchronization signal, the device is able to communicate with the corresponding AN to start a random-access procedure.” [0002]), comprising: 
determining at least one target receive beam based on prior information, wherein the prior information comprises at least one of cell historical information or cell handover information (“According to certain embodiments, the set of historical statistics may be used by network node 115 to determine and/or adjust at least one beam sweep parameter setting.” [0069]); 
upon determining the at least one target receive beam, adjusting a sweeping parameter of a receive beam (“For example, certain embodiments may combine both exhaustive beam sweep and optimized beam sweep and allow for dynamic readjustment of beam sweep parameters. Another advantage may be that the optimized beam sweep cycles may allow network nodes to rely on up-to-date historical statistics whenever the nodes need to determine new optimized beam sweep parameters.” [0011]), wherein the sweeping parameter comprises at least one of a sweeping frequency, a sweeping sequence (“a beam sweep pattern is a sequence of beams, which is repeated over time. The optimized beam sweep cycle 410 has a beam sweep pattern that includes a shorter sequence of beams compared to the pattern within an exhaustive beam sweep cycle 412, which includes the sequence of all of the beams. In a particular embodiment, sequences of K optimized beam sweep cycles may be run between exhaustive beam sweep cycles.” [0047]), a beam direction (“Each part of the exhaustive beam sweep cycle comprises the sweep over a subset of beam directions.” [0052]), and 
sweeping the receive beam based on the adjusted sweeping parameter (“For example, certain embodiments may combine both exhaustive beam sweep and optimized beam sweep and allow for dynamic readjustment of beam sweep parameters. Another advantage may be that the optimized beam sweep cycles may allow network nodes to rely on up-to-date historical statistics whenever the nodes need to determine new optimized beam sweep parameters.” [0011]).
Guerreiro does not specifically teach wherein the cell historical information includes historical information of a cell covered by a base station.
In an analogous art, Rybakowski discloses wherein the cell historical information includes historical information of a cell (i.e. “particular cell”) covered by a base station (i.e. “AP1”, “AP2”; “In accordance with the table for AP2 devices that came from AP1 and were last served with beam ID=9 of AP1 can be taken over by predefined beams of AP2. The predefined beams are determined based on assumption made on the basis of historical data of previous handovers that devices from particular cell and beam can be served by particular beam or beams of AP2. In the example this would be beam ID=6 or ID=7, as shown by the table. Selection of one of these can be based on a further criteria such as radio link strength quality or service, priority.” [0053] and furthermore “the method comprising storing information at the device of at least one antenna beam used for communication with the source access point, and selecting at least one antenna beam for communication with the target access point based on the stored information.” [0013])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Guerreiro’s method for adaptive initial synchronization beam sweep, to include Rybakowski’s method in association with handover of a device from a source access point to a target access point, in order to reduce beamforming overhead and maximize resources utilization (Rybakowski [0013]).
Guerreiro and Rybakowski do not specifically teach wherein the sweeping parameter comprises at least one of a sweeping frequency, or a beam width, wherein the receive beam comprises the at least one target receive beam, wherein the receive beam is used to receive a random access preamble sent by a terminal, and wherein after the base station receives, on the receive beam, the random access preamble sent by the terminal, the terminal randomly accesses the base station for data communication.
In an analogous art, Takeda discloses a random access method (“A user terminal for communicating with a radio base station using a plurality of beams includes: a transmission section that transmits a random access preamble; a reception section that receives a random access response corresponding to the random access preamble; and a control section that controls transmission of the random access preamble and/or reception of the random access response using given resources associated with a plurality of beam patterns.” [Abstract]), comprising:
wherein the sweeping parameter comprises at least one of a sweeping frequency, or a beam width (“the difference among a plurality of beams (beam patterns) is intended to be such that, for example, at least one of the following elements (1) to (6) to be respectively applied to a plurality of beams is different, the invention is not limited thereto: (1) precoding, (2) transmission power, (3) phase rotation (4) beam width, (5) angle of beam (for example, tilt angle) and (6) number of layers.” [0062]) wherein the receive beam comprises the at least one target receive beam (“the user terminal is capable of specifying, from a plurality of beam patterns, an index of a beam which is preferably available for BF (for example, a beam pattern with the highest received power).  Here, a case is shown where the user terminal selects a beam pattern included in the beam group #2 (beam index #2).  As the beam index, a number common to respective beam groups may be applied, or different numbers may be applied.” [0077]), wherein the receive beam is used to receive a random access preamble sent by a terminal, and wherein after the base station receives, on the receive beam, the random access preamble sent by the terminal, the terminal randomly accesses the base station for data communication (“In the random access procedure, the user terminal acquires information relating to a UL transmission timing (Timing Advance (TA), in a response (random access response) from the radio base station to a randomly selected preamble (random access preamble), and establishes UL synchronization on the basis of the TA.” [0006]); 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Guerreiro’s method for adaptive initial synchronization beam sweep, as modified by Rybakowski, to include Takeda random access procedure, in order to reduce overhead and maximize resources utilization (Takeda [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda random access procedure into Guerreiro’s method for adaptive initial synchronization beam sweep since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Guerreiro, as modified by Rybakowski and Takeda, previously discloses the method according to claim 1, 
Takeda further discloses wherein the adjusting a sweeping parameter of a receive beam comprises at least one of increasing a sweeping frequency of the at least one target receive beam, preferably sweeping the at least one target receive beam, adding a target receive beam in a new beam direction, or adding a target receive beam with a new beam width (“the difference among a plurality of beams (beam patterns) is intended to be such that, for example, at least one of the following elements (1) to (6) to be respectively applied to a plurality of beams is different, the invention is not limited thereto: (1) precoding, (2) transmission power, (3) phase rotation (4) beam width, (5) angle of beam (for example, tilt angle) and (6) number of layers.  Note that, in a case where the precoding is different, the precoding weight may be different, or the precoding scheme (for example, linear precoding or non-linear precoding) may be different.  When applying linear/non-linear precoding to a beam, the transmission power, phase rotation, and number of layers may also vary.” [0062]).

Regarding claim 10 (Currently Amended)
Guerreiro discloses a random access device (i.e. “UE 110” in Fig. 3; [0042]), comprising:
at least one processor (i.e. “processor 320” in Fig. 3; [0042]); and
a non-transitory computer-readable storage medium (i.e. “memory 330” in Fig. 3; [0042]) coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform operations comprising:
determining at least one target receive beam based on prior information, wherein the prior information comprises at least one of cell historical information or cell handover information, and wherein the cell historical information includes historical information of a cell covered by a base station;
upon determining the at least one target receive beam, adjusting a sweeping parameter of a receive beam, wherein the sweeping parameter comprises at least one of a sweeping frequency, a sweeping sequence, a beam direction, and a beam width, wherein the receive beam comprises the at least one target receive beam, wherein the receive beam is used to receive a random access preamble sent by a terminal, and wherein after the base station receives, on the receive beam, the random access preamble sent by the terminal, the terminal randomly accesses the base station for data communication; and
sweeping the receive beam based on the adjusted sweeping parameter.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 10 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 18
The device according to claim 10, wherein the adjusting, by the at least one processor, a sweeping parameter of a receive beam comprises at least one of increasing a sweeping frequency of the at least one target receive beam, preferably sweeping the at least one target receive beam, adding a target receive beam in a new beam direction, or adding a target receive beam with a new beam width.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 18 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guerreiro, in view of Rybakowski and Takeda, and further in view of Parkvall et al. US Pub 2017/0331670 (hereinafter “Parkvall”). 
Regarding claim 4
Guerreiro, as modified by Rybakowski and Takeda, previously discloses the method according to clam 1, 
Guerreiro, Rybakowski, and Takeda do not specifically teach wherein when the terminal is handed over from a neighboring cell to a target cell, the prior information comprises the cell handover information, wherein the cell handover information comprises information about a neighboring cell receive beam, wherein the target receive beam comprises the neighboring cell receive beam, and wherein the neighboring cell receive beam is a beam used by the terminal in the neighboring cell to perform data communication with a base station to which the neighboring cell belongs.
In an analogous art, Parkvall discloses wherein when the terminal is handed over from a neighboring cell to a target cell, the prior information comprises the cell handover information, wherein the cell handover information comprises information about a neighboring cell receive beam, wherein the target receive beam comprises the neighboring cell receive beam, and wherein the neighboring cell receive beam is a beam used by the terminal in the neighboring cell to perform data communication with a base station to which the neighboring cell belongs (“Network Side: 1) Measurement configuration.  Network sends mobility measurement configuration to UE.  2) Mobility trigger.  Network determines whether to trigger beam switching procedure.  3) Mobility measurement.  Network decides to execute mobility measurement procedure which includes: Neighbor selection: Network selects candidate beams.  Measurement configuration.  Network sends measurement configuration to UE if it is not configured in step 1.  Measurement activation.  Network activates MRS in relevant beams and sends a measurement activation command to UE.  Measurement report.  Network receives measurement report from UE.  4) Mobility execution.  Network may send a USS request command (reconfiguration) to UE to transmit USS for TA measurement.  The target node may measure the TA value and send the value to the node communicating with the UE who will send TA configuration to the UE. Network may send beam switching (reconfiguration) command to UE.” [01363-01374]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Guerreiro’s method for adaptive initial synchronization beam sweep, as modified by Rybakowski and Takeda, to include Parkvall’s method of performing beam measurement, in order to reduce overhead and maximize resources utilization (Parkvall [0021]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Parkvall’s method of performing beam measurement into Guerreiro’s method for adaptive initial synchronization beam sweep since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
Guerreiro, as modified by Rybakowski, Takeda, and Parkvall, previously discloses the method according to claim 4, 
Parkvall further discloses wherein the sweeping parameter further comprises a list of preferably swept beams, wherein the list of preferably swept beams is used to store at least one piece of information, about a neighboring cell receive beam, that is sent by the terminal to the base station, wherein the base station adjusts the sweeping parameter of the receive beam based on the information about the neighboring cell receive beam (“The network decides which candidate beams, or neighbor beams, should be activated.  Candidate beam selection can be based on, e.g., a beam relations lookup table. This neighborhood lookup table is indexed by either UE position or radio fingerprint.  The position can be the accurate position (GPS info) or an approximate position (current serving beam info).  Creating and maintaining the neighborhood lookup tables is a generalization of the automatic neighbor relations (ANR) management process, handled by the SON functionality in the network (cf.  section 3.9.4).  The tables can be used both for providing trigger criteria (section 3.5.3.2) to initiate a measurement session towards a given UE and for determining the relevant candidate beams for measurements and a possible beam switch.  The beam in this lookup table can be either a normal mobility beam or a `sector` beam.” [1398]), and wherein:
Takeda further discloses before the adjusting a sweeping parameter of a receive beam when at least one target receive beam is determined based on prior information (as taught by Guerreiro), the method further comprises receiving the information, about the neighboring cell receive beam, that is sent by the terminal (“In addition, the control section 401 is capable of selecting a predetermined beam group on the basis of at least one of the synchronization signal, the broadcast signal, and the beam reference signal, which are received from the radio base station prior to transmission of the random access preamble.” [0159]).

Regarding claim 6
Guerreiro, as modified by Rybakowski, Takeda, and Parkvall, previously discloses the method according to claim 5, 
Parkvall further discloses wherein if the random access preamble sent by the terminal is received by using the neighboring cell receive beam, the list of preferably swept beams does not comprise the information about the neighboring cell receive beam (“The network decides which candidate beams, or neighbor beams, should be activated.  Candidate beam selection can be based on, e.g., a beam relations lookup table. This neighborhood lookup table is indexed by either UE position or radio fingerprint.  The position can be the accurate position (GPS info) or an approximate position (current serving beam info).  Creating and maintaining the neighborhood lookup tables is a generalization of the automatic neighbor relations (ANR) management process, handled by the SON functionality in the network (cf.  section 3.9.4).  The tables can be used both for providing trigger criteria (section 3.5.3.2) to initiate a measurement session towards a given UE and for determining the relevant candidate beams for measurements and a possible beam switch.  The beam in this lookup table can be either a normal mobility beam or a `sector` beam.” [1398]).

Regarding claim 13
The device according to claim 10, wherein when the terminal is handed over from a neighboring cell to a target cell, the prior information comprises the cell handover information, wherein the cell handover information comprises information about a neighboring cell receive beam, wherein the target receive beam comprises the neighboring cell receive beam, and wherein the neighboring cell receive beam is a beam used by the terminal in the neighboring cell to perform data communication with a base station to which the neighboring cell belongs.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 13 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 14
The device according to claim 13, wherein the sweeping parameter further comprises a list of preferably swept beams, wherein the list of preferably swept beams is used to store at least one piece of information, about a neighboring cell receive beam, that is sent by the terminal to the base station, wherein the base station adjusts the sweeping parameter of the receive beam based on the information about the neighboring cell receive beam, and wherein the at least one processor is further configured to:
before determining the at least one target receive beam based on the prior information, receive the information, about the neighboring cell receive beam, that is sent by the terminal.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 14 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 15
The device according to claim 14, wherein if the random access preamble sent by the terminal is received by using the neighboring cell receive beam, the list of preferably swept beams does not comprise the information about the neighboring cell receive beam.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 15 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guerreiro, in view of Rybakowski, Takeda and Parkvall, and further in view of Jung et al. US Pub 2017/0207843 (hereinafter “Jung”). 
Regarding claim 7
Guerreiro, as modified by Rybakowski, Takeda, and Parkvall, previously discloses the method according to claim 5, 
Guerreiro, Rybakowski, Takeda, and Parkvall do not specifically teach wherein the sweeping parameter further comprises information about a timer, and wherein the information about the timer is used to: when the timer expires, if the random access preamble sent by the terminal is not received on the neighboring cell receive beam, the list of preferably swept beams does not comprise the information about the neighboring cell receive beam.
In an analogous art, Jung discloses wherein the sweeping parameter further comprises information about a timer, and wherein the information about the timer is used to: when the timer expires, if the random access preamble sent by the terminal is not received on the neighboring cell receive beam, the list of preferably swept beams does not comprise the information about the neighboring cell receive beam (“The eNB may need to transmit the beam change signal within a certain period of time (e.g., Timer_feedback_change) since it received specified information (e.g., uplink beam feedback information).” [0512] and furthermore “Uplink beam feedback is not transmitted during a corresponding timer” [0219]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Guerreiro’s method for adaptive initial synchronization beam sweep, as modified by Rybakowski, Takeda, and Parkvall, to include Jung’s method of performing beam-tracking and beam feedback operation in a beamforming-based system, in order to reduce overhead and maximize resources utilization (Jung [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jung’s method of performing beam-tracking and beam feedback operation in a beamforming-based system into Guerreiro’s method for adaptive initial synchronization beam sweep since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16
The device according to claim 14, wherein the sweeping parameter further comprises information about a timer, and wherein the information about the timer is used to: when the timer expires, if the random access preamble sent by the terminal is not received on the neighboring cell receive beam, the list of preferably swept beams does not comprise the information about the neighboring cell receive beam.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 16 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guerreiro, in view of Rybakowski and Takeda, and further in view of Yan et al. US Pub 2020/0186308 (hereinafter “Yan”). 
Regarding claim 19
Guerreiro, as modified by Rybakowski and Takeda, previously discloses the method according to claim 1, wherein the prior information comprises the cell historical information, and 
Guerreiro, Rybakowski, and Takeda do not specifically teach wherein the cell historical information comprises a quantity of random access times, a quantity of scheduling times, or a quantity of online users obtained through statistics collection on each receive beam in a past time period.
In an analogous art, Yan discloses wherein the cell historical information comprises a quantity of random access times (“To be specific, power ramping is performed only once every M times of beam switching. This is equivalent to that power ramping is performed only once after beam sweeping. Herein, M is a positive integer and is not greater than a maximum quantity of beam switching times, for example, a maximum quantity of random access resource switching times (that is, equivalent to a quantity of base station beam switching times), a maximum quantity of terminal beam switching times, or a maximum quantity of beam pair switching times.” [0091]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Guerreiro’s method for adaptive initial synchronization beam sweep, as modified by Rybakowski and Takeda, to include Yan’s signal transmission method, in order to improve a success rate of preamble retransmission and reduce latency (Yan [0005-0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yan’s signal transmission method into Guerreiro’s method for adaptive initial synchronization beam sweep since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20
Guerreiro, as modified by Rybakowski and Takeda, previously discloses the method according to claim 10, wherein the prior information comprises the cell historical information, and 
Guerreiro, Rybakowski, and Takeda do not specifically teach wherein the cell historical information comprises a quantity of random access times, a quantity of scheduling times, or a quantity of online users obtained through statistics collection on each receive beam in a past time period.
In an analogous art, Yan discloses wherein the cell historical information comprises a quantity of random access times (“To be specific, power ramping is performed only once every M times of beam switching. This is equivalent to that power ramping is performed only once after beam sweeping. Herein, M is a positive integer and is not greater than a maximum quantity of beam switching times, for example, a maximum quantity of random access resource switching times (that is, equivalent to a quantity of base station beam switching times), a maximum quantity of terminal beam switching times, or a maximum quantity of beam pair switching times.” [0091]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Guerreiro’s method for adaptive initial synchronization beam sweep, as modified by Rybakowski and Takeda, to include Yan’s signal transmission method, in order to improve a success rate of preamble retransmission and reduce latency (Yan [0005-0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yan’s signal transmission method into Guerreiro’s method for adaptive initial synchronization beam sweep since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter

Claims 2, 3, 8, 11, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the Claims 2, 8, 11, and 17 is the inclusion of the limitations, "the target receive beam comprises a neighboring cell receive beam and a beam on which a quantity of random access times obtained through statistics collection based on the cell historical information exceeds a first threshold;
the target receive beam comprises a neighboring cell receive beam and a beam on which a ratio of a quantity of random access times obtained through statistics collection based on the cell historical information to a quantity of random access times on all beams exceeds a second threshold;
the target receive beam comprises a neighboring cell receive beam and a beam on which a quantity of scheduling times obtained through statistics collection based on the cell historical information exceeds a third threshold;
the target receive beam comprises a neighboring cell receive beam and a beam on which a ratio of a quantity of scheduling times obtained through statistics collection based on the cell historical information to a quantity of scheduling times on all beams exceeds a fourth threshold;
the target receive beam comprises a neighboring cell receive beam and a beam on which a quantity of online users obtained through statistics collection based on the cell historical information exceeds a fifth threshold; or
the target receive beam comprises a neighboring cell receive beam and a beam on which a ratio of a quantity of online users obtained through statistics collection based on the cell historical information to a quantity of online users on all beams exceeds a sixth threshold.". These limitations, as incorporated into other limitations of claims 2, 8, 11, and 17 are neither known from, nor rendered obvious by, the available prior arts. 
The primary reason for the allowance of the Claims 3 and 12 is the inclusion of the limitations, "a ratio of a sweeping frequency of the target receive beam to a sweeping frequency of the non-target receive beam is directly proportional to a ratio of a quantity of random access times on the target receive beam to a quantity of random access times on the non-target receive beam;
a ratio of a sweeping frequency of the target receive beam to a sweeping frequency of the non-target receive beam is directly proportional to a ratio of a quantity of scheduling times on the target receive beam to a quantity of scheduling times on the non-target receive beam; or
a ratio of a sweeping frequency of the target receive beam to a sweeping frequency of the non-target receive beam is directly proportional to a ratio of a quantity of online users on the target receive beam to a quantity of online users on the non-target receive beam". These limitations, as incorporated into other limitations of claims 3 and 12 are neither known from, nor rendered obvious by, the available prior arts.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464